                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RACHEL SALLY-HARRIET
                                                             CIVIL ACTION
               v.
                                                             NO. 17-4695
NORTHERN CHILDREN SERVICES


                                           ORDER



       AND NOW,      this~~ay of Ul~ , 2019, upon consideration of
Defendant Northern Children Service's Motion to Dismiss Plaintiffs Amended Complaint (ECF

No. 10), and all documents submitted in support thereof and in opposition thereto, it is

ORDERED that the Motion is GRANTED in part and DENIED in part as follows:

       1.      Defendant's Motion to Dismiss is DENIED as to Plaintiffs claims for retaliation

               under the ADA and retaliation under the FLSA.



       2.      Defendant's Motion to Dismiss is GRANTED as to Plaintiffs claims for

              discrimination under the ADA, failure to accommodate under the ADA, hostile

              work environment under the ADA, and punitive damages. These claims are

              DISMISSED.
3.   Within fourteen (14) days of the date hereof, Plaintiff may file an Amended

     Complaint consistent with the Memorandum filed herewith.



IT IS SO ORDERED.



                                          BY THE COURT:




                                     2
